Title: F[rançois] Soulés to John Adams, 3 Feb. 1786
From: Soulés, François
To: Adams, John


          
            
              Sir
            
            
              friday february the 3d 1786

              South Audley Street / Grosvenor Square No 12 / at Mrs. Pollard—

            
          

          There was a time when I flattered myself I possessed your
            Excellency’s esteem and friendship; there was a time when without any formal ceremony I
            was ushered inot your Excellency’s, or Mrs. Adam’s presence;
            when the mere mention of my name was a sufficient introduction, happy in the connection
            of three persons for whom, let their conduct be what it will towards me, I shall always,
            have the greatest regard, I endeavoured by every means in my power to cultivate a
            friendship which I so much valued, those means were indeed small but it is a fault which
            ought not to be laid to my charge. by the reading of my history which was written before
            I had any Knowledge of Mr Adams, your Excellency must see that I always was a friend to
            Liberty and of course to the American cause. at the moment, therefore, that by declaring
            boldly and openly my sentiments in the face of all the world, I create myself an host of
            enemies in England, and lose the few friends I have, I expected to meet with your
            Excellency’s countenance, and it was to me a full compensation for the other losses; but
            I am sorry to find that I am deceived. Malice and envy have prevailed upon openness and
            candour, and prejudiced your Excellency against me tho’ I defy my bitterest enemies to
            lay anything to my charge but misfortunes.
          If the sum of money I have borrowed from your Excellency has
            lowered me in your opinion, would to god I had never received it, would to god I had
            rather fallen a sacrifice to my enemies and to the swarms of enraged Tories who are
            ready to swallow me up reduced to the last shaft by the strong combinations which have
            been made against me, I had such an opinion of Mr Adams’s liberal way of thinking,
              that his ideas in several other respects so coincided with mine that I
            thought I could without altering his sentiments acquaint him with my temporary wants. I
            am afraid I Judged wrong—for the loan of a trifling sum I have lost my dearest friend, I
            have lost— —excuse my non sence—those thoughts distract me but whatever may be my fate,
            believe me with the highest sense of esteem and regard, / Sir / your Excellency’s / most
              obedt. and most / humble servant


          
            
              f. Soulés
            
          
        